SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT FOR ISSUERS SUBJECT TO THE 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act May 8, 2013 Date of Report (Date of Earliest Event Reported) Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware 000-52236 20-4857782 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza, No. 2, Block 3 South Renmin Road Chengdu, P. R. China, 610041 (Address of principal executive offices (zip code)) +011-86-28-8615-4737 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a - 12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13d-4(c)) Section 5-Corporate Governance and Management Item 5.07. Submission of Matters to a Vote of Security Holders On May 8, 2013, we held an annual shareholder meeting for the fiscal year ended June 30, 2012. A total of 24,980,939 shares were voted in person or by proxy, representing 85.16% of the 29,332,791shares entitled to be voted. All of our directors, specifically, Dr. Guoqing Jiang, Dr. James Jiayuan Tong, Professor Jianping Hou, Professor Zunjian Zhang and Mr. Bo Tan were re-elected at the meeting. Furthermore, the re-appointment of Patrizio & Zhao, LLC as our independent accountants to audit our financial statements as of June 30, 2013 and for the fiscal year then ending was approved and ratified. Section 7 – Regulation FD Item 7.01. Regulation FD Disclosure On May 8, 2013, during our annual shareholder meeting Q&A session, Dr. Tong, our Chief Financial Officer, provided in his answer to a shareholder that the third party sales by our subsidiary, Sichuan Jiangchuan Pharmaceutical Co., Ltd, in the last quarter ended March 31, 2013 were less than RMB 500,000. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TIANYIN PHARMACEUTICAL CO., INC. By: /s/ Dr. James Jiayuan Tong Name:Dr. James Jiayuan Tong Title:Chief Financial Officer Dated:May 9, 2013
